PER CURIAM.
Upon consideration of the State’s confession of error, see Boca Burger, Inc. v. Forum, 30 Fla. L. Weekly S539, S543, — So.2d -, -, 2005 WL 1574249 (Fla. July 7, 2005) (noting that “indefensible orders [or judgments] require[ of appellee’s counsel] the quintessentially professional act of admitting defeat when there is no chance of victory”) (emphasis omitted), we summarily reverse appellant’s conviction and remand for further proceedings. See generally Fla. R.App. P. 9.315(b)(2005).
Reversed and remanded.
BENTON, POLSTON, and HAWKES, JJ., concur.